In essence, the plaintiff’s bill alleged that the defendants operated an oil business which constituted a nuisance and was in contravention of the zoning ordinance of Pall River. The judge found that the defendants were entitled to utilize their premises as they were doing and that there was no unreasonable interference “with the rights of the . . . [plaintiff] to the enjoyment of her habitation, or in violation of law.” A review of the evidence which is before us demonstrates no error. Ted’s Master Serv. Inc. v. Farina Bros. Co. Inc. 343 Mass. 307, 312.

Decree affirmed with costs.